


Exhibit 10.30

 

UNIQURE

 

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is made and dated
as of May 6, 2016 and is entered into by and among (i) UNIQURE BIOPHARMA B.V., a
private limited liability company incorporated and existing under the laws of
the Netherlands, having its corporate seat at Amsterdam, the Netherlands and
registered at the trade register of the Chamber of Commerce for Amsterdam under
number 34275365 (“uniQure Bio”), (ii) UNIQURE, Inc., a Delaware corporation (“US
Borrower” and together with uniQure Bio hereinafter collectively referred to as
“Borrower”), (iii) UNIQURE IP B.V., a private limited liability company
incorporated and existing under the laws of the Netherlands, having its
corporate seat at Amsterdam, the Netherlands and registered at the trade
register of the Chamber of Commerce for Amsterdam under number 34275369
(“uniQure IP”), (iv) each of the subsidiaries of uniQure identified on the
Schedule 1 hereto and the signature pages hereof (“uniQure Subsidiaries”),
(v) UNIQURE N.V. (formerly uniQure B.V.), a public limited company incorporated
and existing under the laws of the Netherlands, having its corporate seat at
Amsterdam, the Netherlands and registered at the trade register of the Chamber
of Commerce for Amsterdam under number 54385229 (“uniQure Holdings” and together
with uniQure IP, the uniQure Subsidiaries, and the Borrower, the “Obligors”),
(vi) HERCULES CAPITAL, INC., (formerly known as Hercules Technology Growth
Capital, Inc.) a Maryland corporation, as a lender and (vii) HERCULES CAPITAL
FUNDING TRUST 2014-1, a Delaware statutory trust, as a lender and as agent
(“Agent”) for the lenders (collectively, “Lender”).

 

RECITALS

 

A.                                    WHEREAS, Borrower, uniQure Holdings and
Lender, among others, are party to that certain Amended and Restated Loan and
Security Agreement dated as of June 26, 2014 (as the same may have been amended,
modified, supplemented or restated and in effect from time to time, the
“Existing Loan and Security Agreement”);

 

B.                                    WHEREAS, immediately prior to the
effectiveness of this Second Amended and Restated Loan and Security Agreement,
there is a Term Loan outstanding under the Existing Loan and Security Agreement
in the aggregate principal amount of $20,000,000 (the “Existing Term Loan”);

 

C.                                    WHEREAS, Borrower desires to obtain
financing to increase the aggregate amount of Term Loans up to $40,000,000
(inclusive of the Existing Term Loan) for general corporate purposes permitted
pursuant to the terms of this Second Amended and Restated Loan and Security
Agreement;

 

D.                                    WHEREAS, the parties hereto desire to
amend and restate the Existing Loan and Security Agreement upon the terms and
subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Second Amended and Restated Loan and Security Agreement, and for
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree that

 

--------------------------------------------------------------------------------


 

the Existing Loan and Security Agreement shall be amended and restated in its
entirety to read as follows (it being agreed that this Second Amended and
Restated Loan and Security Agreement shall not be deemed to evidence or result
in a novation or repayment and reborrowing of the Existing Term Loan under the
Existing Loan and Security Agreement):

 

NOW, THEREFORE, Borrower and Lender agree as follows:

 

SECTION 1.                         DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1                               Unless otherwise defined herein, the following
capitalized terms shall have the following meanings:

 

“Account Control Agreement(s)” means any agreement entered into by and among the
Lender, Borrower and a third party bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which grants Lender a perfected first
priority security interest in the subject account or accounts.

 

“Accounting Standards” means accounting principles used by uniQure Holdings in
the preparation of its consolidated financial statements for U.S. Securities
Exchange Commission filings, being IFRS or GAAP, as applicable.

 

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H.

 

“Advance” means a Term Loan Advance.

 

“Advance Date” means the funding date of an Advance.

 

“Advance Request” means a request for an Advance submitted by a Borrower to
Lender in substantially the form of Exhibit A.

 

“Agreement” means this Second Amended and Restated Loan and Security Agreement,
as amended from time to time.

 

“Amortization Date” means December 1, 2017; provided however, (1) if Borrower
receives a combination of up-front corporate payments and/or proceeds of equity
financing(s) in an aggregate amount of at least $30,000,000 on or prior to
November 30, 2017, then such date shall be extended to June 1, 2018 and (2) if
Borrower (A) satisfies clause (1) herein and (B) receives a combination of
up-front corporate payments and/or proceeds of equity financing(s) in an
additional aggregate amount of at least $20,000,000 on or prior to May 31, 2018,
then such date shall be extended to December 1, 2018.

 

“Assignee” has the meaning given to it in Section 11.12.

 

“Available Commitment” means the Term Commitment minus (i) the amount of any
outstanding Advances; and (ii) in relation to any proposed Advance, the amount
of any Advances that are due to be made on or before the proposed Advance Date.

 

2

--------------------------------------------------------------------------------


 

“Board” means the supervisory board or the single board of directors of uniQure
Holdings in place from time to time.

 

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

 

“Business Day” is any day other than a Saturday or Sunday, a day on which Lender
is closed or a day on which banks are closed for general business in the
Netherlands,

 

“Cash” means all cash and liquid funds.

 

“Change in Control” means any (i) reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of uniQure Holdings or Borrower sale or exchange of outstanding
shares (or similar transaction or series of related transactions) of uniQure
Holdings’ or Borrower’s outstanding shares immediately before consummation of
such transaction or series of related transactions do not, immediately after
consummation of such transaction or series of related transactions, retain
shares representing more than fifty percent (50%) of the voting power of the
surviving entity of such transaction or series of related transactions (or the
parent of such surviving entity if such surviving entity is wholly owned by such
parent), in each case without regard to whether uniQure Holdings or Borrower is
the surviving entity, or (ii) sale or issuance by uniQure Holdings or Borrower
of new shares of Preferred Stock of uniQure Holdings or Borrower to investors,
none of whom are current investors in uniQure Holdings or Borrower, and such new
shares of Preferred Stock are senior to all existing Preferred Stock and common
stock of uniQure Holdings or Borrower with respect to liquidation preferences,
and the aggregate liquidation preference of the new shares of Preferred Stock is
more than fifty percent (50%) of the aggregate liquidation preference of all
shares of Preferred Stock of uniQure Holdings or Borrower.

 

“Collateral” means the property described in Section 3.

 

“Collateral Documents” means the security documents described in Section 3.

 

“Confidential Information” has the meaning given to it in Section 10.11.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation”

 

3

--------------------------------------------------------------------------------


 

shall not include endorsements for collection or deposit in the ordinary course
of business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

 

“continuing” means, with respect to an Event of Default, an Event of Default
that has not been remedied or waived.

 

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

“Copyrights” means all copyrights, whether registered or unregistered, held by
the Borrower pursuant to the laws of the Netherlands, or of any other country.

 

“Deposit Accounts” means any “deposit accounts,” including any checking account,
savings account, or certificate of deposit and any deposit account as defined in
the UCC.

 

“End of Term Charge” means collectively, the charges set forth in Sections 2.5
and 2.6.

 

“Event of Default” has the meaning given to it in Section 8.

 

“Existing Loan and Security Agreement” as defined in Recital A.

 

“Existing Term Loan” as defined in Recital B.

 

“Extera Judgment” means any settlement or judgment in connection with the
currently pending dispute with Extera Partners so long as such settlement or
judgment is limited to monetary damages and does not exceed $15,000,000 in the
aggregate and no payment is made if an Event of Default has occurred and is
continuing.

 

“Facility Charge” means one and one-quarter of one percent (1.25%) of the
original principal amount of the Term Loan advanced on the Original Closing
Date.

 

“Financial Statements” has the meaning given to it in Section 7.1.

 

“Funding Documents” means the following: (i) a certificate of good standing for
US Borrower from its state of incorporation and from all other US jurisdictions
in which it does business to the extent that the failure to be qualified to do
business would have a Material Adverse Effect and for uniQure Bio an extract of
its registration in the Trade Register of the Dutch Chamber of Commerce, a copy
of the deed of incorporation and, if amended after incorporation, the articles
of association currently in force and effect; (ii) completed Schedules and
Exhibits to this Agreement; (iii) executed originals of the following: (x) the
Account Control Agreements, and any other documents executed in connection with
the Secured Obligations or the transactions contemplated hereby, as the same may
from time to time be amended, modified,

 

4

--------------------------------------------------------------------------------


 

supplemented or restated and (y) the Perfection Certificate; (iv) legal opinion
of Lender’s counsel; (v) the insurance policies and/or endorsements required
pursuant to Section 6.1 hereof; (vi) documents, releases, terminations, and
other instruments as may be necessary or proper to release any creditor’s Lien
in the Intellectual Property of Borrower including, without limitation, UCC
financing statement amendments and appropriate filings with any appropriate
register or authority in any jurisdiction; and (vii) and all other documents and
instruments reasonably required by Lender to effectuate the transactions
contemplated hereby or to create and perfect the Liens of Lender with respect to
all Collateral, in all cases in form and substance reasonably acceptable to
Lender.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“IFRS” are the International Financial Reporting Standards, a collection of
guidelines and rules set by the International Accounting Standards Board
(www.iasb.org) which are applicable to the circumstances as of the date of
determination.

 

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within sixty (60) days), including reimbursement and other obligations with
respect to surety bonds and letters of credit, (b) all obligations evidenced by
notes, bonds, debentures or similar instruments, (c) all capital lease
obligations, and (d) all Contingent Obligations.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
Dutch Bankruptcy Act, or any other bankruptcy or insolvency law, including
assignments for the benefit of creditors, compositions, extensions generally
with its creditors, or proceedings seeking reorganization, arrangement, or other
relief.

 

“Intellectual Property” means any and all intellectual property rights in any
country or jurisdiction, including but not limited to all of Borrower’s
Copyrights; Trademarks; Patents; Licenses; trade secrets and inventions; mask
works, utility models, layout-designs (topographies) of integrated circuits,
know-how, industrial designs, neighbouring rights, database rights or other
rights in compilations of data, trade names, internet domain names, plant
variety rights and any and all rights of a similar nature, either (i) now known,
contemplated or unforeseen, (ii) having a statutory basis or existing under
equity, common law or otherwise, (iii) registered, deposited, filed or not, and
including any and all rights in connection with applications for or rights to
apply for or acquire any and all of such rights.

 

“Intra-Group Loans” means the liabilities owed by any Obligor to any other
Obligor.

 

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.

 

“Joinder Agreements” means for each Subsidiary, a completed and executed Joinder
Agreement in substantially the form attached hereto as Exhibit G.

 

5

--------------------------------------------------------------------------------


 

“Leasehold Financing” means any financing entered into by uniQure Bio in respect
of improvements of its facilities and/or financed equipment in Passheuvelweg 25,
1105 BP Amsterdam (or any other location in Amsterdam) in an aggregate amount of
up to €10,000,000.

 

“Lender” has the meaning given to it in the preamble to this Agreement.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

 

“Loan Documents” means this Agreement, the Notes (if any), the ACH
Authorization, the Account Control Agreements, any reaffirmations, the Joinder
Agreements, all UCC Financing Statements, the Warrant Agreement, any
intellectual property security agreement, and any other documents executed in
connection with the Secured Obligations or the transactions contemplated hereby,
as the same may from time to time be amended, modified, supplemented or
restated.

 

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or condition (financial or otherwise)
of the Obligors, taken as a whole, other than in and of itself (x) the
expenditure of cash in the ordinary course, or (y) adverse results of a
preclinical or clinical trial or program or the denial, delay or limitation of
approval of, or talking of any other regulatory action by, the United States
Food and Drug Administration or any other governmental entity with respect to
any biologic product or drug; or (ii) the ability of an Obligor to perform the
Secured Obligations when due in accordance with the terms of the Loan Documents,
or the ability of Lender to enforce any of its rights or remedies with respect
to the Secured Obligations; or (iii) the Collateral or Lender’s Liens on the
Collateral or the priority of such Liens.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 2.2.

 

“Note(s)” means a promissory note or promissory notes to evidence an Advance
made by a Lender.

 

“Original Closing Date” means June 13, 2013.

 

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

 

“Patents” means any patent in the Netherlands or in any other country, all
registrations and recordings thereof, and all applications for patents of, or
rights corresponding thereto, in the Netherlands or any other country.

 

6

--------------------------------------------------------------------------------


 

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
arising under this Agreement or any other Loan Document; (ii) Indebtedness
existing on the Restatement Date which is disclosed in Schedule 1A;
(iii) Indebtedness of up to $250,000 outstanding at any time secured by a Lien
described in clause (vii) of the defined term “Permitted Liens,” provided such
Indebtedness does not exceed the lesser of the cost or fair market value of the
equipment financed with such Indebtedness; (iv) Indebtedness to trade creditors
incurred in the ordinary course of business, including Indebtedness incurred in
the ordinary course of business with corporate credit cards; (v) Indebtedness
that also constitutes a Permitted Investment; (vi) Subordinated Indebtedness;
(vii) reimbursement obligations in connection with letters of credit that are
secured by cash or cash equivalents and issued on behalf of the Borrower or a
Subsidiary thereof in an amount not to exceed $200,000 at any time outstanding,
(viii) the Leasehold Financing; (ix) any contingent consideration payable in
connection with the acquisition of InoCard in an amount not to exceed
€15,000,000 in accordance with the term of the Sale and Purchase Agreement dated
as of July 15, 2014 by any among Prof. Hugo Katus, Prof. Patrick Most, UniQure
Holdings and UniQure Bio (as amended from time to time) (provided however, no
cash payments may be made if an Event of Default has occurred and is
continuing); (x) any operating leases; (xi) any Intra-Group Loans; (xii) any
liability arising pursuant to any guarantee in the form of a declaration of
joint and several liability (hoofdelijke aansprakelijkheid) as referred to in
article 2:403 Dutch civil code in respect of a member of the group and any
residual liability with respect to such declaration arising pursuant to article
2:404 Dutch civil code; (xiii) any joint and several liability arising as a
result of (the establishment) of a fiscal unity (fiscale eenheid) between
members of the group incorporated in the Netherlands; (xiv) other Indebtedness
in an amount not to exceed $100,000 at any time outstanding, and
(xv) extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose materially more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

 

“Permitted Investment” means: (i) Investments existing on the Restatement Date
which are disclosed in Schedule 1B; (ii) (a) marketable direct obligations
issued or unconditionally guaranteed by any agency or any country thereof
maturing within two-years from the date of acquisition thereof, (b) commercial
paper maturing no more than two-years from the date of creation thereof and
currently having a rating of at least A-2 or P-2 from either Standard & Poor’s
Corporation or Moody’s Investors Service, (c) certificates of deposit issued by
any bank with assets of at least $500,000,000 maturing no more than two-years
from the date of investment therein, and (d) money market accounts;
(iii) repurchases of stock from former employees, directors, or consultants of
Borrower under the terms of applicable repurchase agreements at the original
issuance price of such securities in an aggregate amount not to exceed $500,000
in any fiscal year, provided that no Event of Default has occurred, is
continuing or would exist after giving effect to the repurchases;
(iv) Investments accepted in connection with Permitted Transfers;
(v) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business; (vi) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not affiliates, in the ordinary
course of business, provided that this subparagraph (vi) shall not apply to
Investments of Borrower in any Subsidiary; (vii) Investments consisting of loans
not involving the net transfer on a substantially contemporaneous basis of cash
proceeds to employees, officers or directors relating

 

7

--------------------------------------------------------------------------------


 

to the purchase of capital stock of Borrower pursuant to employee stock purchase
plans or other similar agreements approved by the Board; (viii) Investments
consisting of employee travel advances, employee relocation loans and other
employee loans and advances in the ordinary course of business; (ix) Investments
in newly-formed Subsidiaries organized in the Netherlands or any other country,
provided that such Subsidiaries enter into a Joinder Agreement promptly after
their formation by Borrower and execute such other documents as shall be
reasonably requested by Lender; (x) joint ventures or strategic alliances in the
ordinary course of Borrower’s business consisting of the nonexclusive licensing
of technology, the development of technology or the providing of technical
support; (xi) any Intra-Group Loans; and (xii) other Investments that do not
exceed $1,000,000 in the aggregate.

 

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Lender; (ii) Liens existing on the Restatement Date which are disclosed in
Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; provided, that Borrower maintains adequate reserves
therefor in accordance with Accounting Standards; (iv) Liens securing claims or
demands of materialmen, artisans, mechanics, carriers, warehousemen, landlords
and other like Persons arising in the ordinary course of Borrower’s business and
imposed without action of such parties; provided, that the payment thereof is
not yet required; (v) Liens arising from judgments, decrees or attachments in
circumstances which do not constitute an Event of Default hereunder; (vi) the
following deposits, to the extent made in the ordinary course of business:
deposits under worker’s compensation, unemployment insurance, social security
and other similar laws, or to secure the performance of bids, tenders or
contracts (other than for the repayment of borrowed money) or to secure
indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure statutory obligations (other than liens arising under environmental
liens) or surety or appeal bonds, or to secure indemnity, performance or other
similar bonds; (vii) Liens on equipment or software or other intellectual
property constituting purchase money liens and liens in connection with capital
leases securing Indebtedness permitted in clause (iii) of “Permitted
Indebtedness”; (viii) Liens incurred in connection with Subordinated
Indebtedness; (ix) leasehold interests in leases or subleases and licenses
granted in the ordinary course of business and not interfering in any material
respect with the business of the licensor; (x) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of custom
duties that are promptly paid on or before the date they become due; (xi) Liens
on insurance proceeds securing the payment of financed insurance premiums that
are promptly paid on or before the date they become due (provided that such
Liens extend only to such insurance proceeds and not to any other property or
assets); (xii) statutory and common law rights of set-off and other similar
rights as to deposits of cash and securities in favor of banks, other depository
institutions and brokerage firms and any Lien, netting or set-off arrangement
granted or entered into by any Obligor under or in connection with the ordinary
banking arrangements of such Obligor as a result of the applicable general terms
and conditions of the relevant account bank where the Obligor maintains a bank
account (including, in respect of an account bank in the Netherlands, the
general banking terms and conditions (algemene bankvoorwaarden));
(xiii) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business so
long as they do not materially impair the value or marketability of the related
property; (xiv) Liens on cash or cash equivalents securing obligations permitted
under clause (vii) of the definition of Permitted Indebtedness; (xv) Liens
incurred in

 

8

--------------------------------------------------------------------------------


 

connection with the Leasehold Financing which are limited to the improvements
and equipment financed in respect of uniQure Bio’s property located thereon; and
(xvi) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (i) through
(xi) and (xv) above; provided, that any extension, renewal or replacement Lien
shall be limited to the property encumbered by the existing Lien and the
principal amount of the indebtedness being extended, renewed or refinanced (as
may have been reduced by any payment thereon) does not increase.

 

“Permitted Transfers” means (i) sales of inventory in the normal course of
business; (ii) exclusive licenses and similar arrangements for the use of
Intellectual Property in the ordinary course of business that could not result
in a legal transfer of title of the licensed property; (iii) dispositions of
worn-out, obsolete or surplus equipment that is, in the reasonable judgment of
Borrower, no longer economically practicable to maintain or useful in the
ordinary course of business of Borrower; (iv) other Transfers of assets having a
fair market value of not more than $250,000 in the aggregate in any fiscal year
and (v) the entering into of commercialization, co-development or license
agreements with development or collaboration partners in the ordinary course of
business.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

 

“Preferred Stock” means at any given time any equity issued by uniQure Holdings
that has any rights, preferences or privileges senior to uniQure Holdings’
common stock.

 

“Prepayment Charge” shall have the meaning assigned to such term in Section 2.4.

 

“Prime Rate” means the “prime rate” as reported in The Wall Street Journal, and
if not reported, then the prime rate most recently reported in The Wall Street
Journal.

 

“Restatement Date” shall mean May 6, 2016.

 

“Second Advance End of Term Charge” is defined in Section 2.6.

 

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising.

 

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Lender in its
sole discretion.

 

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which uniQure Holdings owns or controls
directly or indirectly 50% or more of the outstanding voting securities,
including each entity listed on Schedule 1 hereto.

 

“Term Loan” is each of and collectively (i) the Existing Term Loan and (ii) the
further term loan facility made available under this Agreement as described in
Section 2.

 

9

--------------------------------------------------------------------------------


 

“Term Loan Advance” means an advance of a Term Loan by a Lender to Borrower
pursuant to this Agreement.

 

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to the Borrower in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1, to the extent not cancelled, reduced or transferred by it
under this Agreement.

 

“Term Loan Interest Rate” means (i) for any day prior to the Restatement Date, a
floating per annum rate of interest equal to the greater of either (a) ten and
one quarter of one percent (10,25%), or (b) the sum of (1) ten and one quarter
of one percent (10.25%), plus (2) the Prime Rate minus (3) five and one quarter
of one percent (5.25%) and (ii) for any day on or after the Restatement Date, a
floating per annum rate of interest equal to the greater of either (a) eight and
one quarter of one percent (8.25%), or (b) the sum of (1) eight and one quarter
of one percent (8.25%), plus (2) the Prime Rate minus (3) five and one quarter
of one percent (5.25%). The Term Loan Interest Rate will change from time to
time on the day the Prime Rate changes.

 

“Term Loan Maturity Date” means May 1, 2020.

 

“Third Advance Facility Charge” means 0.75% of the original principal amount of
the aggregate principal amount of the Term Loans advanced pursuant to the Loan
Documents.

 

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications with any appropriate register or authority in any jurisdiction.

 

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

“Warrant Agreement” means the Warrant Agreement dated as of September 20, 2013
by and between uniQure Holdings and Hercules Capital, Inc. (formerly known as
Hercules Technology Growth Capital, Inc.).

 

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with

 

10

--------------------------------------------------------------------------------


 

Accounting Standards, and all financial computations hereunder shall be computed
in accordance with Accounting Standards, consistently applied. Unless otherwise
defined herein or in the other Loan Documents, terms that are used herein or in
the other Loan Documents and defined in the UCC shall have the meanings given to
them in the UCC.

 

SECTION 2.              THE LOANS

 

2.1                               Term Loans.

 

(a)                         Advances. Subject to the terms and conditions of
this Agreement, Lender has advanced to Borrower the Existing Term Loan Advances
in the original principal amount of $20,000,000. Subject to (i) payment of the
applicable Third Advance Facility Charge and (ii) the terms and conditions of
this Agreement, the Borrower may (at Lender’s reasonable discretion, not to be
(i) unreasonably withheld or delayed, (ii) dependent on approval from Lender’s
investment committee or other such group with similar authority to evaluate the
merits and risks associated with such Loan Advances or (iii) based upon the
outcome of Borrower’s Phase I/II study of AMT-060 in hemophilia B; provided
however, if such Lender decides not to make such Advance, then Lender shall
immediately make itself available to discuss in good faith with Borrower the
specific reasons for such determination and promptly after such discussion, will
re-determine in good faith whether or not to make such Advance based upon any
new or revised information provided by Borrower) no later than June 30, 2017,
request from Lender (in an amount not to exceed its respective Term Commitment)
additional Term Loan Advances up to the principal amount of $20,000,000. The
amount of a proposed Term Loan Advance must be a minimum amount of $5,000,000
(but in no event more than 3 Advances after the date hereof) or, if less, the
Available Commitment. Only one Term Loan Advance may be requested in each
Advance Request.

 

(b)                         Proceeds of an Advance shall be deposited into an
account that is subject to a security interest in favor of Lender, perfected by
an Account Control Agreement.

 

(c)                          Advance Request. To request a Term Loan Advance
after the Restatement Date, Borrower shall complete, sign and deliver to Lender
an Advance Request (at least thirty days before the proposed Advance Date).
Lender shall fund a Term Loan Advance in the manner requested by the Advance
Request provided that each of the conditions precedent to such Term Loan Advance
is satisfied as of the requested Advance Date.

 

(d)                         Interest. The principal balance of each Term Loan
Advance shall bear interest thereon from such Advance Date at the Term Loan
Interest Rate based on a year consisting of 360 days, with interest computed
daily based on the actual number of days elapsed. The Term Loan Interest Rate
will float and change on the day the Prime Rate changes from time to time.

 

(e)                          Payment. Borrower will pay interest on each Term
Loan Advance on the first Business Day of each month, beginning the month after
the applicable Advance Date. Commencing on the Amortization Date, and continuing
on the first Business Day of each month thereafter, Borrower shall repay the
aggregate principal balance of Term Loan Advances that are outstanding in 30
equal monthly installments of principal and interest (mortgage style). The
entire outstanding principal balance of the Term Loan Advances and all accrued
but unpaid interest hereunder, and all other Secured Obligations with respect to
the Term Loan Advances, shall be due and payable on Term Loan Maturity Date.
Borrower shall make all payments under this Agreement without setoff, recoupment
or deduction and regardless of any counterclaim or defense. Lender will initiate
debit entries to the Borrower’s account as authorized on the ACH Authorization
on each payment date of all periodic obligations payable to Lender under the
Term Loan Advances. Once repaid, the Term Loan Advances or any portion thereof
may not be re-borrowed.

 

11

--------------------------------------------------------------------------------

 

2.2                               Maximum Interest. Notwithstanding any
provision in this Agreement or any other Loan Document, it is the parties’
intent not to contract for, charge or receive interest at a rate that is greater
than the maximum rate permissible by law that a court of competent jurisdiction
shall deem applicable hereto (which under the laws of the State of California
shall be deemed to be the laws relating to permissible rates of interest on
commercial loans) (the “Maximum Rate”). If a court of competent jurisdiction
shall finally determine that Borrower has actually paid to Lender an amount of
interest in excess of the amount that would have been payable if all of the
Secured Obligations had at all times borne interest at the Maximum Rate, then
such excess interest actually paid by Borrower shall be applied as follows:
first, to the payment of the Secured Obligations consisting of the outstanding
principal of the Term Loan Advances; second, after all principal is repaid, to
the payment of Lender’s accrued interest, costs, expenses, professional fees and
any other Secured Obligations; and third, after all Secured Obligations are
repaid, the excess (if any) shall be refunded to Borrower.

 

2.3                               Default Interest. In the event any payment is
not paid on the scheduled payment date, an amount equal to five percent (5%) of
the past due amount shall be payable on demand. In addition, upon the occurrence
and during the continuation of an Event of Default hereunder, all Secured
Obligations, including principal, interest, compounded interest, and
professional fees, shall bear interest at a rate per annum equal to the rate set
forth in Section 2.1(d), plus five percent (5%) per annum In the event any
interest is not paid when due hereunder, delinquent interest shall be added to
principal and shall bear interest on interest, compounded at the rate set forth
in Section 2.1(d).

 

2.4                               Prepayment. At its option upon at least five
(5) Business Days prior notice to Lender, Borrower may prepay the whole or part
(but in an amount not less than $10,000,000 or less if the outstanding Advances
are less than such amount at such time) of the outstanding Advance including all
accrued and unpaid interest thereon, all unpaid Lender’s fees and expenses
accrued to the date of the repayment (including, without limitation, the End of
Term Charge) together with a prepayment charge equal to the following percentage
of the Advance amount being prepaid: if such Advance amounts are prepaid in any
of the first twelve (12) months following the Restatement Date, two percent
(2%); after twelve (12) months following the Restatement Date but prior to
twenty four (24) months following the Restatement Date, one and one half percent
(1.5%); and after twenty four (24) months following the Restatement Date but
prior to the Term Loan Maturity Date, one percent (1%) (each, a “Prepayment
Charge”). Borrower agrees that the Prepayment Charge is a reasonable calculation
of Lender’s lost profits in view of the difficulties and impracticality of
determining actual damages resulting from an early repayment of the Advances.
Borrower shall prepay the outstanding amount of all principal and accrued
interest through the prepayment date and all unpaid Lender’s fees and expenses
accrued to the date of the repayment (including the End of Term Charge) together
with a Prepayment Charge upon the occurrence of a Change in Control. Any
prepayment under this Section shall satisfy the obligations under
Section 2.1(e) pro rata over the remaining principal payments owing under this
Agreement.

 

2.5                               End of Term Charge. On the earliest to occur
of (i) October 1, 2016, (ii) the date that Borrower prepays the outstanding
Secured Obligations, or (iii) the date that the Secured Obligations become due
and payable, Borrower shall pay Lender a charge equal to $345,000.

 

12

--------------------------------------------------------------------------------


 

Notwithstanding the required payment date of such charge, it shall be deemed
earned by Lender as of the Original Closing Date.

 

2.6                               Additional End of Term Charges.

 

(a)                         On the earliest to occur of (i) June 30, 2018,
(ii) the date that Borrower prepays the outstanding Secured Obligations, or
(iii) the date that the Secured Obligations become due and payable, Borrower
shall pay Lender an additional charge equal to $250,000 (the “Second Advance End
of Term Charge”), Notwithstanding the required payment date of such charge, it
shall be deemed earned by Lender as of June 26, 2014.

 

(b)                         On the earliest to occur of (i) the Term Loan
Maturity Date, (ii) the date that Borrower prepays the outstanding Secured
Obligations, or (iii) the date that the Secured Obligations become due and
payable, Borrower shall pay Lender an additional charge equal to the sum of
(A) $970,000 plus (B) the product of 4.85% and the Term Loans Advances made
after the Restatement Date pursuant to this Agreement (the “Third Advance End of
Term Charge”). Notwithstanding the required payment date of such charge, it
shall be deemed earned by Lender as of the Restatement Date.

 

2.7                               Notes. If so requested by Lender by written
notice to Borrower, then Borrower shall execute and deliver to Lender (and/or,
if applicable and if so specified in such notice, to any person who is an
assignee of Lender pursuant to Section 11.12) (promptly after the Borrower’s
receipt of such notice) a Note or Notes to evidence an Advance made by a Lender.

 

2.8                               Commitment Fee; Facility Charge. The parties
acknowledge and agree that Borrower paid to Lender (i) a commitment fee of
$45,000 on or before the Original Closing Date, and such commitment fee was
fully earned on the Original Closing Date and non-refundable regardless of the
early termination of this Agreement, (ii) the Facility Charge of $125,000 on the
Original Closing Date, and that such Facility Charge was fully earned on the
Original Closing Date and non-refundable regardless of the early termination of
this Agreement, and (iii) the facility charge of $200,000 on June 26, 2014, and
such facility charge was fully earned on June 26, 2014 and non-refundable
regardless of the early termination of this Agreement.

 

2.9                               Pro Rata Treatment. Each payment (including
prepayment) on account of any fee and any reduction of the Term Loans shall be
made pro rata according to the Term Commitments of the relevant Lender.

 

SECTION 3.        SECURITY INTEREST

 

3.1                               As security for the prompt, complete and
indefeasible payment when due (whether on the payment dates or otherwise) of all
the Secured Obligations:

 

(a)                         uniQure Holdings grants to Lender a first ranking
right of pledge on its shares in uniQure Bio and uniQure IP;

 

13

--------------------------------------------------------------------------------


 

(b)                         uniQure Bio grants to Lender a first ranking right
of pledge on its shares in its Dutch subsidiaries identified on the Schedule 1
hereto and a security interest in 100% of the capital stock of US Borrower;

 

(c)                          Obligor (excluding US Borrower) grants to Lender a
first ranking right of pledge on its (a) trade, intercompany and insurance
receivables; (b) movable assets and (c) Deposit Accounts; and

 

(d)                         US Borrower grants to Lender a security interest in
all of US Borrower’s right, title, and interest in and to the following personal
property whether now owned or hereafter acquired: (a) receivables;
(b) equipment; (c) fixtures; (d) general intangibles (except as described
below); (e) inventory; (f) Investment Property; (g) Deposit Accounts; (h) Cash;
(i) Goods; and all other tangible and intangible personal property of US
Borrower whether now or hereafter owned or existing, leased, consigned by or to,
or acquired by, US Borrower and wherever located, and any of US Borrower’s
property in the possession or under the control of Lender; and, to the extent
not otherwise included, all proceeds of each of the foregoing and all accessions
to, substitutions and replacements for, and rents, profits and products of each
of the foregoing,

 

(a), (b), (c) and (d) collectively, the “Collateral”.

 

3.2                               Notwithstanding anything in this Agreement or
any other Loan Document to the contrary, in no event shall the Collateral
include, and the Obligor shall not be deemed to have granted a security interest
in: (i) Intellectual Property; provided, however, that the Collateral shall
include all accounts and general intangibles that consist of rights to payment
and proceeds from the sale, licensing or disposition of all or any part, or
rights in, the Intellectual Property (the “Rights to Payment”); or (ii) any of
the Borrower’s rights or interests in or under, any license, contract, permit,
instrument, security or franchise to which the Borrower is a party or any of its
rights or interests thereunder to the extent, but only to the extent, that such
a grant would, under the terms of such license, contract, permit, instrument,
security or franchise, result in a breach of the terms of, or constitute a
default under, such license, contract, permit, instrument, security or franchise
(other than to the extent that any such term would be rendered ineffective
pursuant to the UCC or any other applicable law (including the Dutch and the
United States Bankruptcy Code) or principles of equity); provided, that
immediately upon the ineffectiveness, lapse or termination of any such provision
the Collateral shall include, and the Borrower shall be deemed to have granted a
security interest in, all the rights and interests described in the foregoing
clause (ii) as if such provision had never been in effect. Notwithstanding the
foregoing, if a judicial authority (including a U.S. Bankruptcy Court) holds
that a security interest in the underlying Intellectual Property is necessary to
have a security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Lender’s
security interest in the Rights to Payment.

 

14

--------------------------------------------------------------------------------


 

SECTION 4.            CONDITIONS PRECEDENT TO ADVANCES

 

The obligation of Lender to make the Term Loan Advances hereunder is subject to
the satisfaction by Borrower of the following conditions, which conditions were
satisfied or waived by Lender on or prior to the applicable Advance Date:

 

4.1                               Closing Documents. On or prior to the first
Advance Date only, Borrower shall have delivered to Lender the following:

 

(a)                         executed originals of the Loan Documents (which
shall include any reaffirmations of the Secured Obligations, if applicable), the
Collateral Documents and the ACH Authorization;

 

(b)                         copies of resolutions of Borrower’s board of
directors and general meeting of shareholders evidencing approval of (i) the
Advance and other transactions evidenced by the Loan Documents;

 

(c)                          copies of the current articles of association of
Borrower;

 

(d)                         the applicable Third Advance Facility Charge equal
to $150,000 on the Restatement Date and reimbursement of Lender’s current
expenses reimbursable pursuant to this Agreement which shall equal $10,000; and

 

(e)                          receipt of the Funding Documents and satisfaction
of all conditions precedent thereto.

 

4.2                               Advance Request. On or prior to each Advance
Date, Borrower shall have delivered to Lender the following:

 

(a)                         (i) an Advance Request for the relevant Advance as
required by 2.2(b), duly executed by uniQure Holdings’ Chief Executive Officer,
Chief Financial Officer or Global Controller and (ii) any other documents Lender
may reasonably request.

 

4.3                               Other conditions to Advances.

 

(a)                         The representations and warranties set forth in this
Agreement and in Section 5 shall be true and correct in all material respects on
and as of the relevant Advance Date with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.

 

(b)                         Borrower shall be in compliance with all the terms
and provisions set forth herein and in each other Loan Document on its part to
be observed or performed.

 

(c)                          The Advance Request shall be deemed to constitute a
representation and warranty by Borrower on the relevant Advance Date as to the
matters specified in Section 4.4 and as to the matters set forth in the Advance
Request.

 

(d)                         The parties acknowledge and agree that the
Collateral Documents were executed and delivered by Borrower to Lender on the
Original Closing Date.

 

15

--------------------------------------------------------------------------------


 

4.4                               No Default. As of the relevant Advance Date,
(i) no fact or condition exists that would (or would, with the passage of time,
the giving of notice, or both) constitute an Event of Default and (ii) no event
that has had or could reasonably be expected to have a Material Adverse Effect
has occurred and is continuing.

 

SECTION 5.         REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Borrower represents and warrants that:

 

5.1                               Corporate Status. uniQure Bio is a private
limited liability company duly incorporated and existing under the laws of the
Netherlands, and is duly qualified as a foreign corporation in all jurisdictions
in which the nature of its business or location of its properties require such
qualifications and where the failure to be qualified could reasonably be
expected to have a Material Adverse Effect. uniQure Bio’s present name, former
names (if any), locations, place of formation, tax identification number,
organizational identification number and other information are correctly set
forth in Exhibit C, as may be updated by uniQure Bio in a written notice
(including any Compliance Certificate) provided to Lender after the Restatement
Date. US Borrower is a corporation duly organized, legally existing and in good
standing under the laws of the State of Delaware, and is duly qualified as a
foreign corporation in all jurisdictions in which the nature of its business or
location of its properties require such qualifications and where the failure to
be qualified could reasonably be expected to have a Material Adverse Effect.

 

5.2                               Collateral. The relevant Obligor owns the
Collateral and the Intellectual Property, free of all Liens, except for
Permitted Liens. Each Obligor has the power and authority to grant to Lender a
Lien in the Collateral as security for the Secured Obligations.

 

5.3                               Consents. Borrower’s execution, delivery and
performance of the Notes (if any), this Agreement and all other Loan Documents,
(i) have been duly authorized by all necessary corporate action of Borrower,
(ii) will not result in the creation or imposition of any Lien upon the
Collateral, other than Permitted Liens and the Liens created by this Agreement
and the other Loan Documents, (iii) do not violate any provisions of Borrower’s
articles of association, or any, law, regulation, order, injunction, judgment,
decree or writ to which Borrower is subject and (iv) except as described on
Schedule 5.3, do not violate any contract or agreement or require the consent or
approval of any other Person which has not already been obtained. The individual
or individuals executing the Loan Documents are duly authorized to do so.

 

5.4                               Material Adverse Effect. No event that has had
or could reasonably be expected to have a Material Adverse Effect has occurred
and is continuing. Borrower is not aware of any event likely to occur that is
reasonably expected to result in a Material Adverse Effect.

 

5.5                               Actions Before Governmental Authorities.
Except as described on Schedule 5.5, there are no actions, suits or proceedings
at law or in equity or by or before any governmental authority now pending or,
to the knowledge of uniQure Holdings, threatened against or affecting Borrower
or its property (i) which seek to prevent, enjoin, hinder or delay the
transactions contemplated by the Loan Documents or (ii) as to which there is a
reasonable possibility of an adverse determination and which, if adversely
determined, would reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect on Borrower’s business.

 

16

--------------------------------------------------------------------------------


 

5.6                               Laws. Borrower, to its knowledge, is not in
violation of any law, rule or regulation, or in default with respect to any
judgment, writ, injunction or decree of any governmental authority, where such
violation or default is reasonably expected to result in a Material Adverse
Effect. Borrower, to its knowledge, is not in default in any manner under any
provision of any agreement or instrument evidencing indebtedness, or any other
material agreement to which it is a party or by which it is bound and for which
such default would reasonably be expected to have a Material Adverse Effect on
Borrower’s business.

 

5.7                               Information Correct and Current. No
information, report, Advance Request, financial statement, exhibit or schedule
furnished, by or on behalf of Borrower to Lender in connection with any Loan
Document or included therein or delivered pursuant thereto contained, contains
or will contain any material misstatement of fact or omitted, omits or will omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were, are or will be made, not
misleading at the time such statement was made or deemed made. Additionally, any
and all financial or business projections provided by Borrower to Lender shall
be (i) provided in good faith and based on the most current data and information
available to Borrower, (ii) the most current of such projections provided to the
Board, and (iii) are based on reasonable assumptions not viewed as facts and
that actual results during the period or periods covered by such projections and
forecast may differ from the projected or forecasted results.

 

5.8                               Tax Matters. Except as described on Schedule
5.8, (a) Borrower has filed all federal, state and local tax returns that it is
required to file, (b) Borrower has duly paid or fully reserved for all taxes or
installments thereof (including any interest or penalties) as and when due,
which have or may become due pursuant to such returns, and (c) Borrower has paid
or fully reserved for any tax assessment received by Borrower for the three
(3) years preceding the Restatement Date, if any (including any taxes being
contested in good faith and by appropriate proceedings).

 

5.9                               Intellectual Property Claims. Borrower is the
sole owner of, or otherwise has the right to use, the Intellectual Property.
Except as described on Schedule 5.9, (i) each of the material Copyrights,
Trademarks and Patents is valid and enforceable, (ii) no material part of the
Intellectual Property has been judged invalid or unenforceable, in whole or in
part, and (iii) no claim has been made in writing to Borrower that any material
part of the Intellectual Property violates the rights of any third party.
Exhibit D is a true, correct and complete list of each of Borrower’s Patents,
registered Trademarks, registered Copyrights, and material agreements under
which Borrower licenses Intellectual Property from third parties (other than
shrink-wrap software licenses and other licenses for over-the-counter software),
together with application or registration numbers, as applicable, owned by
Borrower or any Subsidiary, in each case as of the Restatement Date. Borrower is
not in material breach of, nor has Borrower failed to perform any material
obligations under, any of the foregoing contracts, licenses or agreements and,
to uniQure Holdings’ knowledge, no third party to any such contract, license or
agreement is in material breach thereof or has failed to perform any material
obligations thereunder.

 

5.10                        Intellectual Property. Except as described on
Schedule 5.10, Borrower has, or in the case of any proposed business, will have,
all material rights with respect to Intellectual Property necessary in the
operation or conduct of Borrower’s business as currently conducted

 

17

--------------------------------------------------------------------------------


 

and proposed to be conducted by Borrower. Without limiting the generality of the
foregoing, and in the case of Licenses, except for restrictions that are
unenforceable under Division 9 of the UCC, Borrower has the right, to the extent
required to operate Borrower’s business, to freely transfer, license or assign
Intellectual Property without condition, restriction or payment of any kind
(other than license payments in the ordinary course of business) to any third
party, and Borrower owns or has the right to use, pursuant to valid licenses,
all software development tools, library functions, compilers and all other
third-party software and other items that are necessary in the design,
development, promotion, sale, license, manufacture, import, export, use or
distribution of Borrower Products.

 

5.11                        Borrower Products. Except as described on Schedule
5.11, no Intellectual Property owned by Borrower or Borrower Product has been or
is subject to any actual or, to the knowledge of Borrower, threatened
litigation, proceeding or outstanding decree, order, judgment, settlement
agreement or stipulation that restricts in any material manner Borrower’s use,
transfer or licensing thereof or that may materially affect the validity, use or
enforceability thereof. There is no decree, order, judgment, agreement,
stipulation, arbitral award or other provision entered into in connection with
any litigation or proceeding that obligates Borrower to grant licenses or
ownership interest in any future Intellectual Property related to the operation
or conduct of the business of Borrower or Borrower Products. Borrower has not
received any written notice or claim, or, to the knowledge of Borrower, oral
notice or claim, challenging or questioning Borrower’s ownership in any
Intellectual Property (or written notice of any claim challenging or questioning
the ownership in any licensed Intellectual Property of the owner thereof) or
suggesting that any third party has any claim of legal or beneficial ownership
with respect thereto nor, to Borrower’s knowledge, is there a reasonable basis
for any such claim. To Borrower’s knowledge, neither Borrower’s use of its
Intellectual Property nor the production and sale of Borrower Products infringes
the Intellectual Property or other rights of others.

 

5.12                        Financial Accounts. Exhibit E, as may be updated by
the Borrower in a written notice provided to Lender after the Restatement Date,
is a true, correct and complete list of (a) all banks and other financial
institutions at which Borrower or any Subsidiary maintains Deposit Accounts and
(b) all institutions at which Borrower or any Subsidiary maintains an account
holding Investment Property, and such exhibit correctly identifies the name,
address and telephone number of each bank or other institution, the name in
which the account is held, a description of the purpose of the account, and the
complete account number therefor.

 

5.13                        Employee Loans. Borrower has no outstanding loans to
any employee, officer or director of the Borrower nor has Borrower guaranteed
the payment of any loan made to an employee, officer or director of the Borrower
by a third party.

 

5.14                        Capitalization and Subsidiaries. Uniqure Holdings’
capitalization as of the Restatement Date is set forth on Schedule 5.14 annexed
hereto. uniQure Holdings does not own any stock, partnership interest or other
securities of any Person, except for Permitted Investments. Attached as Schedule
5.14, as may be updated by uniQure Holdings in a written notice provided after
the Restatement Date, is a true, correct and complete list of each Subsidiary.

 

18

--------------------------------------------------------------------------------


 

5.15                        Centre of main interests and establishments. uniQure
Bio has its’ “centre of main interests” (as that term is used in article 3(1) of
The Council of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings) in the Netherlands.

 

SECTION 6.            INSURANCE; INDEMNIFICATION

 

6.1                               Coverage. uniQure Holdings shall cause to be
carried and maintained (by itself or its Subsidiaries) commercial general
liability insurance, on an occurrence form, against risks customarily insured
against in uniQure Holdings’s line of business. Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3. uniQure Holdings or its
Subsidiaries must maintain a minimum of $1,000,000 of commercial general
liability insurance for each occurrence and $2,000,000 in the aggregate. uniQure
Holdings or its Subsidiaries has and agrees to maintain a minimum of $2,000,000
of directors’ and officers’ insurance for each occurrence and $5,000,000 in the
aggregate. So long as there are any Secured Obligations outstanding, UniQure
Holdings shall also cause or procure that its Subsidiaries cause to be carried
and maintained insurance upon the Collateral, insuring against all risks of
physical loss or damage howsoever caused, in an amount not less than the full
replacement cost of the Collateral, provided that such insurance may be subject
to standard exceptions and deductibles. uniQure Holdings or its Subsidiaries
shall also carry and maintain a fidelity insurance policy in an amount not less
than $100,000.

 

6.2                               Certificates. uniQure Holdings shall deliver
to Lender certificates of insurance that evidence uniQure Holdings or its
Subsidiaries compliance with its insurance obligations in Section 6.1 and the
obligations contained in this Section 6.2. uniQure Holding’s (or its
Subsidiaries) insurance certificate shall state Lender is an additional insured
for commercial general liability, a loss payee for all risk property damage
insurance, subject to the insurer’s approval, a loss payee for fidelity
insurance, and a loss payee for property insurance and additional insured for
liability insurance for any future insurance that uniQure Holdings or its
Subsidiaries may acquire from such insurer, unless any right under the liability
insurance is restricted from being pledged under Section 7:954(4) of the Dutch
Civil Code. Attached to the certificates of insurance will be additional insured
endorsements for liability and lender’s loss payable endorsements for all risk
property damage insurance and fidelity. Unless an Event of Default shall have
occurred and be continuing, all insurance proceeds shall be paid or turned over
to uniQure Holdings or its Subsidiaries, as applicable. All certificates of
insurance will provide for a minimum of thirty (30) days advance written notice
to Lender of cancellation or any other change adverse to Lender’s interests. Any
failure of Lender to scrutinize such insurance certificates for compliance is
not a waiver of any of Lender’s rights, all of which are reserved.

 

6.3                               Indemnity. Borrower agrees to indemnify and
hold Lender and its officers, directors, employees, agents, in-house attorneys,
representatives and shareholders harmless from and against any and all claims,
costs, expenses, damages and liabilities (including such claims, costs,
expenses, damages and liabilities based on liability in tort, including strict
liability in tort), including reasonable documented attorneys’ fees and
disbursements and other costs of investigation or defense (including those
incurred upon any appeal), that may be instituted or asserted against or
incurred by Lender or any such Person as the result of credit having been

 

19

--------------------------------------------------------------------------------


 

extended, suspended or terminated under this Agreement and the other Loan
Documents or the administration of such credit, or in connection with or arising
out of the transactions contemplated hereunder and thereunder, or any actions or
failures to act in connection therewith, or arising out of the disposition or
utilization of the Collateral, excluding in all cases claims resulting solely
from Lender’s gross negligence or willful misconduct. Borrower agrees to pay,
and to save Lender harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all excise, sales or other similar
taxes (excluding taxes imposed on or measured by the net income of Lender) that
may be payable or determined to be payable with respect to any of the Collateral
or this Agreement.

 

SECTION 7.           COVENANTS OF BORROWER

 

Borrower agrees as follows:

 

7.1                               Financial Reports.         uniQure Holdings
shall furnish to Lender the financial statements and reports listed hereinafter
(the “Financial Statements”):

 

(a)                         as soon as practicable (and in any event within 30
days) after the end of each month, its unaudited interim and year-to-date
financial statements as of the end of such month (prepared on a consolidated and
consolidating basis, if applicable), including balance sheet and related
statements of income accompanied by a report detailing any material
contingencies (including the commencement of any material litigation by or
against the Obligors) or any other occurrence that would reasonably be expected
to have a Material Adverse Effect, all certified by uniQure Holdings’ Chief
Executive Officer, Chief Financial Officer or Global Controller to the effect
that they have been prepared in accordance with Accounting Standards, except
(i) for the absence of footnotes, (ii) that they are subject to normal year-end
adjustments, and (iii) they do not contain certain non-cash items that are
customarily included in quarterly and annual financial statements;

 

(b)                         as soon as practicable (and in any event within 60
days) after the end of each calendar quarter, unaudited interim and year-to-date
financial statements as of the end of such calendar quarter (prepared on a
consolidated and consolidating basis, if applicable), including balance sheet
and related statements of income and cash flows accompanied by a report
detailing any material contingencies (including the commencement of any material
litigation by or against Borrower) or any other occurrence that would reasonably
be expected to have a Material Adverse Effect, certified by uniQure Holdings’
Chief Executive Officer, Chief Financial Officer or Global Controller to the
effect that they have been prepared in accordance with Accounting Standards,
except (i) for the absence of footnotes, and (ii) that they are subject to
normal year-end adjustments; as well as the most recent capitalization table for
the Obligors, including the weighted average exercise price of employee stock
options;

 

(c)                          as soon as practicable (and in any event within one
hundred and eighty (180 days)) after the end of each fiscal year, unqualified
audited financial statements as of the end of such year (prepared on a
consolidated and consolidating basis, if applicable), including balance sheet
and related statements of income and cash flows, and setting forth in
comparative form the corresponding figures for the preceding fiscal year,
certified by a firm of independent

 

20

--------------------------------------------------------------------------------


 

certified public accountants selected by uniQure Holdings and reasonably
acceptable to Lender, accompanied by any management report from such
accountants;

 

(d)                                 as soon as practicable (and in any event
within 30 days) after the end of each month, a Compliance Certificate in the
form of Exhibit F;

 

(e)                                  promptly after the sending or filing
thereof, as the case may be, copies of any proxy statements, financial
statements or reports that US Borrower has made available to holders of its
capital stock and copies of any regular, periodic and special reports or
registration statements that US Borrower files with the Securities and Exchange
Commission or any governmental authority that may be substituted therefor, or
any national securities exchange;

 

(f)                                   notify Lender in writing at least two
(2) weeks in advance of the time and place of any regularly scheduled meeting of
the Board (including without limitation telephone, conference call and video
meetings). uniQure Holdings shall give Lender copies of all notices, minutes,
consents and other materials uniQure Holdings provides to its directors in
connection with said meetings if reasonably requested by Lender;

 

(g)                                  Borrower at all times shall maintain cash
and/or cash equivalents on deposit in a deposit or security account located in
the United States that is subject to an Account Control Agreement of at least
the lesser of (i) $20,000,000 or (ii) 50% of all of the worldwide cash and cash
equivalents of the Borrower;

 

(h)                                 as soon as practicable (and in any event
within 30 days) of approval by the Board an annual budget for each financial
year as well as budgets, operating plans and other financial information with
respect to the Obligors reasonably requested by Lender;

 

(i)                                     uniQure Holdings shall not make any
change in its (a) accounting policies or reporting practices except in
accordance with Accounting Standards, or (b) fiscal years or fiscal quarters.
The fiscal year of Borrower shall end on December 31;

 

The filing of any financial statements, reports or registration statements by
uniQure Holdings with the U.S. Securities Exchange Commission (or foreign
equivalent thereof) through its electronic filing system shall constitute
delivery of such materials to Lender for purposes hereof so long as Borrower
timely emails a link of such filings to Lender.

 

The executed Compliance Certificate may be sent via facsimile to Lender at (650)
473-9194 or via e-mail to BJadot@HTGC.com. All Financial Statements required to
be delivered pursuant to clauses (a), (b) and (c) shall be sent via e-mail to
financialstatements@herculestech.com with a copy to BJadot@HTGC.com and
BBang@HTGC.com provided, that if e-mail is not available or sending such
Financial Statements via e-mail is not possible, they shall be sent via
facsimile to Lender at: (866) 468-8916, attention Chief Credit Officer.

 

7.2                               Management Rights. Borrower shall permit any
representative that Lender authorizes, including its attorneys and accountants,
to inspect the Collateral and examine and make copies and abstracts of the books
of account and records of Borrower at reasonable times

 

21

--------------------------------------------------------------------------------


 

and upon reasonable notice during normal business hours. In addition, any such
representative shall have the right to meet with management and officers of
Borrower to discuss such books of account and records. In addition, Lender shall
be entitled at reasonable times and intervals to consult with and advise the
management and officers of Borrower concerning significant business issues
affecting Borrower. Such consultations shall not unreasonably interfere with
Borrower’s business operations. The parties intend that the rights granted
Lender shall constitute “management rights” within the meaning of 29 C.F.R
Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Lender with respect to any business issues shall not be deemed
to give Lender, nor be deemed an exercise by Lender of, control over Borrower’s
management or policies.

 

7.3                               Further Assurances. Borrower shall from time
to time execute, deliver and file, alone or with Lender, any financing
statements, security agreements, collateral assignments, notices, control
agreements, or other documents to perfect or give the highest priority to
Lender’s Lien on the Collateral. Borrower shall from time to time procure any
instruments or documents as may reasonably be requested by Lender, and take all
further action that may be necessary or desirable, or that Lender may reasonably
request, to perfect and protect the Liens granted hereby and thereby. In
addition, and for such purposes only, Borrower hereby authorizes Lender to
execute and deliver on behalf of Borrower and to file such financing statements,
collateral assignments, notices, control agreements, security agreements and
other documents necessary to grant, perfect and give the highest priority to
Lender’s Lien on the Collateral without the signature of Borrower either in
Lender’s name or in the name of Lender as agent and attorney-in-fact for
Borrower. Borrower shall protect and defend Borrower’s title to the Collateral
and Lender’s Lien thereon against all Persons claiming any interest adverse to
Borrower or Lender other than Permitted Liens.

 

7.4                               Indebtedness. Borrower shall not create,
incur, assume, guarantee or be or remain liable with respect to any
Indebtedness, or permit any Subsidiary so to do, other than Permitted
Indebtedness, or prepay any Indebtedness or take any actions which impose on
Borrower an obligation to prepay any Indebtedness, except for the conversion of
Indebtedness into equity securities and the payment of cash in lieu of
fractional shares in connection with such conversion. Borrower shall not make
any payments under the Leasehold Financing if an Event of Default has occurred
and is continuing.

 

7.5                               Collateral, Borrower shall at all times keep
the Collateral, the Intellectual Property and all other property and assets used
in Borrower’s business or in which Borrower now or hereafter holds any interest
free and clear from any legal process or Liens whatsoever (except for Permitted
Liens), and shall give Lender prompt written notice of any legal process
affecting the Collateral, the Intellectual Property, such other property and
assets, or any Liens thereon. Borrower shall cause its Subsidiaries to protect
and defend such Subsidiary’s title to its assets from and against all Persons
claiming any interest adverse to such Subsidiary, and Borrower shall cause its
Subsidiaries at all times to keep such Subsidiary’s property and assets free and
clear from any legal process or Liens whatsoever (except for Permitted Liens),
and shall give Lender prompt written notice of any legal process affecting such
Subsidiary’s assets. Borrower shall not agree with any Person other than Lender
not to encumber its property.

 

22

--------------------------------------------------------------------------------

 

7.6                               Investments. Borrower shall not directly or
indirectly acquire or own, or make any Investment in or to any Person, or permit
any of its Subsidiaries so to do, other than Permitted Investments.

 

7.7                               Distributions. Borrower shall not, and shall
not allow any Subsidiary to, (a) repurchase or redeem any class of stock or
other equity interest other than pursuant to employee, director or consultant
repurchase plans, stock option plans or agreements, restricted stock agreements
or other similar agreements, provided, however, in each case the repurchase or
redemption price does not exceed the original consideration paid for such stock
or equity interest, or (b) declare or pay any cash dividend or make a cash
distribution on any class of stock or other equity interest, except that a
Subsidiary may pay dividends or make distributions to Borrower, or (c) lend
money to any employees, officers or directors or guarantee the payment of any
such loans granted by a third party in excess of $250,000 in the aggregate or
(d) waive, release or forgive any indebtedness owed by any employees, officers
or directors in excess of $250,000 in the aggregate.

 

7.8                               Transfers. Except for Permitted Transfers,
Borrower shall not voluntarily or involuntarily transfer, sell, lease, license,
lend or in any other manner convey any equitable, beneficial or legal interest
in any material portion of their assets.

 

7.9                               Mergers or Acquisitions. uniQure Holdings
shall not merge or consolidate, or permit any of its Subsidiaries to merge or
consolidate, with or into any other business organization (other than mergers or
consolidations of (i) a Subsidiary into an Obligor, or (ii) of a Subsidiary
which is not an Obligor into any Subsidiary or into an Obligor, provided, in
each case, that with respect to any merger into an Obligor, Obligor is the
surviving entity) or acquire, or permit any of its Subsidiaries to acquire, all
or substantially all of the capital stock or property of another Person.

 

7.10                        Taxes. Borrower and its Subsidiaries shall pay when
due all taxes, fees or other charges of any nature whatsoever (together with any
related interest or penalties) now or hereafter imposed or assessed against
Borrower, Lender or the Collateral or upon Borrower’s ownership, possession,
use, operation or disposition thereof or upon Borrower’s rents, receipts or
earnings arising therefrom. Borrower shall file on or before the due date
therefor all personal property tax returns in respect of the Collateral.
Notwithstanding the foregoing, Borrower may contest, in good faith and by
appropriate proceedings, taxes for which Borrower maintains adequate reserves
therefor in accordance with Accounting Standards.

 

7.11                        Corporate Changes. Neither Borrower nor any
Subsidiary shall change its corporate name, legal form or jurisdiction of
formation without twenty (20) days’ prior written notice to Lender. Neither
Borrower nor any Subsidiary shall relocate its principal place of business
unless it has provided prior written notice to Lender and such relocation is
within the Netherlands or the United States or within the same country as its
previous location. Neither Borrower nor any Subsidiary shall relocate any item
of Collateral (other than (x) sales of movable assets in the ordinary course of
business, (y) relocations of movable assets having an aggregate value of up to
$250,000 in any fiscal year, and (z) relocations of Collateral from a location
described on Exhibit C to another location described on Exhibit C) unless (i) it
has provided prompt written notice to Lender, (ii) such relocation is within the
Netherlands or the

 

23

--------------------------------------------------------------------------------


 

United States or within the same country as its previous location, and; (iii) if
such relocation is to a third party bailee, it has delivered a bailee agreement
in form and substance reasonably acceptable to Lender.

 

7.12                        Deposit Accounts. No Obligor shall maintain any
Deposit Accounts (other than accounts consisting of the proceeds from the
Leasehold Financing so long as the amount in such account does not exceed
€10,000,000, payroll, trust or escrow accounts), or accounts holding Investment
Property, except with respect to which Lender has an Account Control Agreement
and/or a right of pledge (subject only to a Lien under clause (xii) of the
definition of Permitted Liens); provided however, Obligor shall (a) obtain
Account Control Agreements for its respective accounts at Rabobank National
Association and (b) deliver a completed and executed Perfection Certificate, in
each case, no later than 30 Business Days after the Restatement Date.

 

7.13                        Subsidiaries. Borrower shall notify Lender of each
Subsidiary formed subsequent to the Restatement Date and, within 15 days of
formation, shall cause any such Subsidiary to execute and deliver to Lender a
Joinder Agreement.

 

7.14                        Pensions. Borrower shall ensure that all pension
schemes operated by or maintained for the benefit of members of the Borrower
and/or any of their employees are funded to the extent required by applicable
law and regulations where failure to do so would be reasonably likely to have a
Material Adverse Effect.

 

7.15                        Non-Obligors. The revenue of Subsidiaries which are
not Obligors shall not exceed €250,000 in the aggregate on an annual basis. The
fair market value of the assets of Subsidiaries which are not Obligors shall not
exceed €500,000 in the aggregate at any given time.

 

SECTION 8. EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events shall be an Event of
Default:

 

8.1                               Payments. Borrower fails to pay any amount
when due under this Agreement or any of the other Loan Documents unless its
failure to pay is caused by administrative or technical error and payment is
made within three Business Days of its due date; or

 

8.2                               Covenants. Borrower breaches or defaults in
the performance of any covenant or Secured Obligation under this Agreement, or
any of the other Loan Documents (other than a breach or default covered by
Section 8.1), and (a) with respect to a default under any covenant under this
Agreement (other than under Sections 6, 7.1(g), 7.5, 7.6, 7.7, 7.8, 7.9 or 7.15)
such default continues for more than 15 Business Days after the earlier of the
date on which (i) Lender has given notice of such default to Borrower and
(ii) Borrower has actual knowledge of such default or (b) with respect to a
default under any of Sections 6, 7.1(g), 7.5, 7.6, 7.7, 7.8, 7.9 or 7.15, the
occurrence of such default; or

 

8.3                               Material Adverse Effect. A circumstance (other
than the Extera Judgment) has occurred that would reasonably be expected to have
a Material Adverse Effect; or

 

24

--------------------------------------------------------------------------------


 

8.4                               Other Loan Documents. The occurrence of any
default under any Loan Document and such default continues for more than 15
Business Days after the earlier of (a) Lender has given notice of such default
to Borrower, or (b) Borrower has actual knowledge of such default; or

 

8.5                               Representations. Any material representation
or warranty made by Borrower in any Loan Document shall have been false or
misleading in any material respect; or

 

8.6                               Insolvency. Borrower (A) (i) shall make an
assignment for the benefit of creditors; or (ii) shall be unable to pay its
debts as they become due, or be unable to pay or perform under the Loan
Documents, or shall become insolvent; or (iii) shall file a voluntary petition
in bankruptcy; or (iv) shall file any petition, answer, or document seeking for
itself any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation pertinent to such circumstances; or (v) shall seek or consent to or
acquiesce in the appointment of any trustee, receiver, or liquidator of Borrower
or of all or any substantial part (i.e., 33-1/3% or more) of the assets or
property of Borrower; or (vi) shall cease operations of its business as its
business has normally been conducted, or terminate substantially all of its
employees; (vii) Borrower or its directors or majority shareholders shall take
any action initiating any of the foregoing actions described in clauses
(i) through (vi); or (B) either (i) forty-five (45) days shall have expired
after the commencement of an involuntary action against Borrower seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation,
without such action being dismissed or all orders or proceedings thereunder
affecting the operations or the business of Borrower being stayed; or (ii) a
stay of any such order or proceedings shall thereafter be set aside and the
action setting it aside shall not be timely appealed; or (iii) Borrower shall
file any answer admitting or not contesting the material allegations of a
petition filed against Borrower in any such proceedings; or (iv) the court in
which such proceedings are pending shall enter a decree or order granting the
relief sought in any such proceedings; or (v) thirty (30) days shall have
expired after the appointment, without the consent or acquiescence of Borrower,
of any trustee, receiver or liquidator of Borrower or of all or any substantial
part of the properties of Borrower without such appointment being vacated; or

 

8.7                               Attachments; Judgments. Any portion of
Borrower’s assets is attached or seized, or a levy is filed against any such
assets (and such attachment, seizure or levy is not lifted or released within 30
days), or a judgment or judgments (no longer subject to appeal) (excluding the
Extera Judgment) is/are entered for the payment of money, individually or in the
aggregate, of at least $2,000,000, unless otherwise waived by Lender in its
reasonable discretion, or Borrower is enjoined or in any way prevented by court
order from conducting any part of its business; or

 

8.8                               Other Obligations. The occurrence of any
default (beyond any applicable grace, appeal or cure periods) under any
agreement or obligation of Borrower involving any Indebtedness in excess of
$1,000,000, or the occurrence of any default by the Borrower under any agreement
or obligation of Borrower that could reasonably be expected to have a Material
Adverse Effect.

 

25

--------------------------------------------------------------------------------


 

SECTION 9. REMEDIES

 

9.1                               General. On and at any time after the
occurrence of an Events of Default which is continuing (i) Lender may, at its
option, accelerate and demand payment of all or any part of the Secured
Obligations together with a Prepayment Charge and declare them to be immediately
due and payable (provided, that upon the occurrence of an Event of Default of
the type described in Section 8.6, all of the Secured Obligations shall
automatically be accelerated and made due and payable, in each case without any
further notice or act), and (ii) Lender may notify any of Borrower’s account
debtors to make payment directly to Lender, compromise the amount of any such
account on Borrower’s behalf and endorse Lender’s name without recourse on any
such payment for deposit directly to Lender’s account. Lender may exercise all
rights and remedies with respect to the Collateral under the Loan Documents or
otherwise available to it under the laws of the Netherlands, the UCC and other
applicable law, which may include, depending on applicable law, the right to
release, hold, sell, lease, liquidate, collect, realize upon, or otherwise
dispose of all or any part of the Collateral and the right to occupy, utilize,
process and commingle the Collateral.

 

9.2                               Collection; Foreclosure. Unless otherwise
agreed in the Collateral Documents, on and at any time after the occurrence of
an Events of Default which is continuing, Lender may, at any time or from time
to time, apply, collect, liquidate, sell in one or more sales, lease or
otherwise dispose of, any or all of the Collateral, in its then condition or
following any commercially reasonable preparation or processing, in such order
as Lender may elect, in each case to the extent permitted under applicable law.
Any such sale may be made either at public or private sale at its place of
business or elsewhere. Borrower agrees that any such public or private sale may
occur upon ten (10) calendar days’ prior written notice to Borrower. Lender may
require Borrower to assemble the Collateral and make it available to Lender at a
place designated by Lender that is reasonably convenient to Lender and Borrower.
The proceeds of any sale, disposition or other realization upon all or any part
of the Collateral shall be applied by Lender in the following order of
priorities:

 

First, to Lender in an amount sufficient to pay in full Lender’s costs and
professionals’ and advisors’ fees and expenses as described in Section 11.11;

 

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Lender may choose in its sole discretion; and

 

Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to any creditor holding a junior Lien on the Collateral, or
to Borrower or its representatives or as a court of competent jurisdiction may
direct.

 

Lender shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

 

26

--------------------------------------------------------------------------------


 

9.3                               No Waiver. Lender shall be under no obligation
to marshal any of the Collateral for the benefit of Borrower or any other
Person, and Borrower expressly waives all rights, if any, to require Lender to
marshal any Collateral.

 

9.4                               Cumulative Remedies. The rights, powers and
remedies of Lender hereunder shall be in addition to all rights, powers and
remedies given by statute or rule of law and are cumulative. The exercise of any
one or more of the rights, powers and remedies provided herein shall not be
construed as a waiver of or election of remedies with respect to any other
rights, powers and remedies of Lender.

 

SECTION 10.                  MISCELLANEOUS

 

10.1                        Severability. Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under such law, such provision shall be ineffective only to the
extent and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

 

10.2                        Notice. Except as otherwise provided herein, any
notice, demand, request, consent, approval, declaration, service of process or
other communication (including the delivery of Financial Statements) that is
required, contemplated, or permitted under the Loan Documents or with respect to
the subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by facsimile or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States mails, with proper first class postage
prepaid, in each case addressed to the party to be notified as follows:

 

If to
Lender:                                                                          
HERCULES CAPITAL FUNDING TRUST 2014-1 and/or

HERCULES CAPITAL, INC.

Legal Department

Attention: Chief Legal Officer and Mr. Bryan Jadot

400 Hamilton Avenue, Suite 310

Palo Alto, California 94301

Facsimile: 650-473-9194

Telephone: 650-289-3060

Email: legal@herculestech.com

 

If to Borrower:                                                              
uniQure Biopharma B.V.

Attention: Chief Executive Officer, Chief Financial Officer and

Global Controller

Meibergdreef 61

1105 BA Amsterdam

The Netherlands

 

27

--------------------------------------------------------------------------------


 

P.O. Box 22506

1100 DA Amsterdam

The Netherlands

Facsimile: +31 (0) 20 566 9272

Tel: +31 (0)20 566 7394

Email: mkapusta@uniqure.com

 

or to such other address as each party may designate for itself by like notice.

 

10.3                        Entire Agreement; Amendments. This Agreement and the
other Loan Documents constitute the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and thereof, and
supersede and replace in their entirety any prior proposals, term sheets,
non-disclosure or confidentiality agreements, letters, negotiations or other
documents or agreements, whether written or oral, with respect to the subject
matter hereof or thereof (including Lender’s proposal letter dated February 25,
2016). None of the terms of this Agreement or any of the other Loan Documents
may be amended except by an instrument executed by each of the parties hereto.

 

10.4                        No Strict Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

10.5                        No Waiver. The powers conferred upon Lender by this
Agreement are solely to protect its rights hereunder and under the other Loan
Documents and its interest in the Collateral and shall not impose any duty upon
Lender to exercise any such powers. No omission or delay by Lender at any time
to enforce any right or remedy reserved to it, or to require performance of any
of the terms, covenants or provisions hereof by Borrower at any time designated,
shall be a waiver of any such right or remedy to which Lender is entitled, nor
shall it in any way affect the right of Lender to enforce such provisions
thereafter.

 

10.6                        Survival. All agreements, representations and
warranties contained in this Agreement and the other Loan Documents or in any
document delivered pursuant hereto or thereto shall be for the benefit of Lender
and shall survive the execution and delivery of this Agreement and the
expiration or other termination of this Agreement,

 

10.7                        Successors and Assigns. The provisions of this
Agreement and the other Loan Documents shall inure to the benefit of and be
binding on Borrower and its permitted assigns (if any). Borrower shall not
assign its obligations under this Agreement or any of the other Loan Documents
without Lender’s express prior written consent, and any such attempted
assignment shall be void and of no effect. Lender may assign, transfer, or
endorse its rights hereunder and under the other Loan Documents without prior
notice to Borrower, and all of such rights shall inure to the benefit of
Lender’s successors and assigns.

 

10.8                        Governing Law. This Agreement and the other Loan
Documents shall be governed by, and construed and enforced in accordance with,
the laws of the Netherlands.

 

28

--------------------------------------------------------------------------------


 

10.9                        Jurisdiction. The courts (Rechtbank) of Amsterdam,
the Netherlands, subject to ordinary appeal and final appeal shall have
exclusive jurisdiction to hear and determine any suit, action or proceeding and
to settle any disputes arising out of or in connection with this Agreement and
the other Loan Documents (including a dispute regarding the existence, validity
or termination of this Agreement or the consequences of its nullity) and, for
such purposes, each of the parties hereto irrevocably submits to the exclusive
jurisdiction of such courts. This Section is for the benefit of the Lender only.
As a result, the Lender may take proceedings relating to a dispute in any other
courts with jurisdiction. To the extent allowed by law, the Lender may take
concurrent proceedings in any number of jurisdictions.

 

10.10                 Professional Fees. Borrower promises to pay Lender’s
documented out-of-pocket fees and expenses necessary to finalize the loan
documentation, including but not limited to reasonable documented attorneys’
fees, UCC searches, filing costs, and other miscellaneous expenses up to a
maximum amount of $10,000 and Agent confirms as of the Restatement Date that
there are no other legal fees owing as of such date. In addition, Borrower
promises to pay any and all reasonable documented attorneys’ and other
professionals’ fees and expenses (including fees and expenses of in-house
counsel) incurred by Lender after the Restatement Date in connection with or
related to: (a) the Loan; (b) the administration, collection, or enforcement of
the Loan; (c) the amendment or modification of the Loan Documents; (d) any
waiver, consent, release, or termination under the Loan Documents; (e) the
protection, preservation, sale, lease, liquidation, or disposition of Collateral
or the exercise of remedies with respect to the Collateral; (f) any legal,
litigation, administrative, arbitration, or out of court proceeding in
connection with or related to Borrower or the Collateral, and any appeal or
review thereof; and (g) any bankruptcy, restructuring, reorganization,
assignment for the benefit of creditors, workout, foreclosure, or other action
related to Borrower, the Collateral, the Loan Documents, including representing
Lender in any adversary proceeding or contested matter commenced or continued by
or on behalf of Borrower’s estate, and any appeal or review thereof.

 

10.11                 Confidentiality. Lender acknowledges that all financial
statements provided to Lender by Borrower and certain items of Collateral and
information provided to Lender by Borrower are confidential and proprietary
information of Borrower, if and to the extent such information either (x) is
marked as confidential by Borrower at the time of disclosure, or (y) should
reasonably be understood to be confidential (the “Confidential Information”).
Accordingly, Lender agrees that any Confidential Information it may obtain in
the course of acquiring, administering, or perfecting Lender’s security interest
in the Collateral shall not be disclosed to any other person or entity in any
manner whatsoever, in whole or in part, without the prior written consent of
Borrower, except that Lender may disclose any such information: (a) to its own
directors, officers, employees, accountants, counsel and other professional
advisors and to its affiliates if Lender in its sole discretion determines that
any such party should have access to such information in connection with such
party’s responsibilities in connection with the Loan or this Agreement and,
provided that such recipient of such Confidential Information either (i) agrees
to be bound by the confidentiality provisions of this paragraph or (ii) is
otherwise subject to confidentiality restrictions that reasonably protect
against the disclosure of Confidential Information; (b) if such information is
generally available to the public; (c) if required or appropriate in any report,
statement or testimony submitted to any governmental authority having or
claiming to have jurisdiction over Lender; (d) if required or appropriate in
response to any summons or subpoena or in connection with any litigation, to the
extent permitted or deemed

 

29

--------------------------------------------------------------------------------


 

advisable by Lender’s counsel; (e) to comply with any legal requirement or law
applicable to Lender; (f) to the extent reasonably necessary in connection with
the exercise of any right or remedy under any Loan Document, including Lender’s
sale, lease, or other disposition of Collateral after the occurrence and during
the continuance of an Event of Default; (g) to any participant or assignee of
Lender or any prospective participant or assignee; provided, that such
participant or assignee or prospective participant or assignee agrees in writing
to be bound by this Section prior to disclosure; or (h) otherwise with the prior
consent of Borrower; provided, that any disclosure made in violation of this
Agreement shall not affect the obligations of Borrower or any of its affiliates
or any guarantor under this Agreement or the other Loan Documents.

 

10.12                 Assignment of Rights. Borrower acknowledges and
understands that Lender may sell and assign all or part of its interest
hereunder and under the Loan Documents to any person or entity (an “Assignee”).
After such assignment the term “Lender” as used in the Loan Documents shall mean
and include such Assignee, and such Assignee shall be vested with all rights,
powers and remedies of Lender hereunder with respect to the interest so
assigned; but with respect to any such interest not so transferred, Lender shall
retain all rights, powers and remedies hereby given. No such assignment by
Lender shall relieve Borrower of any of its obligations hereunder. Lender agrees
that in the event of any transfer by it of the Note(s) (if any), it will endorse
thereon a notation as to the portion of the principal of the Note(s), which
shall have been paid at the time of such transfer and as to the date to which
interest shall have been last paid thereon.

 

10.13                 Revival of Secured Obligations. This Agreement and the
Loan Documents shall remain in full force and effect and continue to be
effective if any petition is filed by or against Borrower for liquidation or
reorganization, if Borrower becomes insolvent or makes an assignment for the
benefit of creditors, if a receiver or trustee is appointed for all or any
significant part of Borrower’s assets, or if any payment or transfer of
Collateral is recovered from Lender. The Loan Documents and the Secured
Obligations and Collateral security shall continue to be effective, or shall be
revived or reinstated, as the ease may be, if at any time payment and
performance of the Secured Obligations or any transfer of Collateral to Lender,
or any part thereof is rescinded, avoided or avoidable, reduced in amount, or
must otherwise be restored or returned by, or is recovered from, Lender or by
any obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment, performance,
or transfer of Collateral had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, avoided, avoidable, restored, returned,
or recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Lender in
Cash.

 

10.14                 Counterparts. This Agreement and any amendments, waivers,
consents or supplements hereto may be executed in any number of counterparts,
and by different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

 

30

--------------------------------------------------------------------------------


 

10.15                 Publicity.

 

(a)                         Borrower consents to the publication and use by
Lender and any of its member businesses and affiliates of (i) Borrower’s name
(including a brief description of the relationship between Borrower and Lender)
and logo for use on Lender’s website and as required for the purposes of filings
with or reports to governmental authorities required by law, and (ii) after
review and approval by Borrower (a) Borrower’s name and a hyperlink to
Borrower’s web site, separately or together, in written and oral presentations,
advertising, promotional and marketing materials, client lists, public relations
materials or on its web site (together, the “Lender Publicity Materials”);
(b) the names of officers of Borrower in the Lender Publicity Materials; and
(c) Borrower’s name, trademarks or servicemarks in any news release concerning
Lender.

 

(b)                         Neither Borrower nor any of its member businesses
and affiliates shall, without Lender’s consent, publicize or use, for any
purpose other than filings with or reports to governmental authorities required
by law and the rules of any applicable securities commission or securities
exchange, (i) Lender’s name (including a brief description of the relationship
between Borrower and Lender), logo or hyperlink to Lender’s web site, separately
or together, in written and oral presentations, advertising, promotional and
marketing materials, client lists, public relations materials or on its web site
(together, the “Borrower Publicity Materials”); (ii) the names of officers of
Lender in the Borrower Publicity Materials; and (iii) Lender’s name, trademarks,
servicemarks in any news release concerning Borrower.

 

10.16                 Existing Loan and Security Agreement Amended and Restated.
Upon satisfaction of the conditions precedent to the effectiveness of this
Agreement, (a) this Agreement shall amend and restate the Existing Loan and
Security Agreement in its entirety (except to the extent that definitions from
the Existing Loan and Security Agreement are incorporated herein by reference)
and (b) the rights and obligations of the parties under the Existing Loan and
Security Agreement shall be subsumed within, and be governed by, this Agreement;
provided, however, that the Borrower hereby agrees that all Secured Obligations
of the Borrower under, and as defined in, the Existing Loan and Security
Agreement and the other Loan Documents shall remain outstanding, shall
constitute continuing Secured Obligations secured by the Collateral, and this
Agreement shall not be deemed to evidence or result in a novation or repayment
and re-borrowing of such obligations and other liabilities. Borrower hereby
acknowledges and reaffirms each and every Loan Document entered into in
connection with the Existing Loan and Security Agreement and acknowledges that
each such Loan Document remains in full force and effect and enforceable against
Borrower in accordance with its respective terms after giving effect to the
execution and delivery of this Agreement without further action by Lender,
Borrower or any other Person. All reference to the “Loan and Security Agreement”
in each such Loan Document shall be deemed to be a reference to this Agreement.

 

10.17                 Agency. Lender hereby irrevocably appoints HERCULES
CAPITAL FUNDING TRUST 2014-1 to act on its behalf as agent hereunder and under
the other Loan Documents and authorizes the agent to take such actions on its
behalf and to exercise such powers as are delegated to the agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

31

--------------------------------------------------------------------------------


 

 

(SIGNATURES TO FOLLOW)

 

32

--------------------------------------------------------------------------------

 

 

LENDER:

 

 

 

HERCULES CAPITAL, INC.

 

 

 

Signature:

/s/ Ben Bang

 

 

 

 

Print Name:

Ben Bang

 

 

 

 

Title:

Assistant General Counsel

 

--------------------------------------------------------------------------------

* Wholly-owned subsidiary of uniQure Biopharma B.V.

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Obligors and Lender have duly executed and delivered
this Loan and Security Agreement as of the day and year first above written.

 

 

BORROWER:

 

 

 

UNIQURE BIOPHARMA B.V.

 

 

 

by: uniQure N.V., its Managing Director

 

 

 

Signature:

/s/ Matt Kapusta

 

 

 

 

Print Name:

Matt Kapusta

 

 

 

 

Title:

Managing Director

 

 

 

UNIQURE, INC.,

 

 

 

Signature:

/s/ Matt Kapusta

 

 

 

 

Print Name:

Matt Kapusta

 

 

 

 

Title:

President and Secretary

 

 

 

OBLIGORS:

 

 

 

UNIQURE N.V. (formerly uniQure B.V.),

 

 

 

Signature:

/s/ Matt Kapusta

 

 

 

 

Print Name:

Matt Kapusta

 

 

 

 

Title:

Managing Director

 

 

 

UNIQURE RESEARCH B.V.

 

 

 

by: uniQure Biopharma B.V., the Company’s

 

Managing Director

 

by: uniQure N.V., its Managing Director

 

 

 

Signature:

/s/ Matt Kapusta

 

--------------------------------------------------------------------------------


 

 

Print Name:

Matt Kapusta

 

 

 

 

Title:

Managing Director

 

 

 

UNIQURE ASSAY DEVELOPMENT B.V.

 

 

 

by: uniQure Biopharma B.V., the Company’s

 

Managing Director

 

by: uniQure N.V., its Managing Director

 

 

 

Signature:

/s/ Matt Kapusta

 

 

 

 

Print Name:

Matt Kapusta

 

 

 

 

Title:

Managing Director

 

 

 

 

UNIQURE QA B.V.

 

 

 

by: uniQure Biopharma B.V., the Company’s

 

Managing Director

 

by: uniQure N.V., its Managing Director

 

 

 

Signature:

/s/ Matt Kapusta

 

 

 

 

Print Name:

Matt Kapusta

 

 

 

 

Title:

Managing Director

 

 

 

 

UNIQURE PROCESS DEVELOPMENT B.V.

 

 

 

by: uniQure Biopharma B.V., the Company’s Managing Director

 

by: uniQure N.V., its Managing Director

 

 

 

Signature:

/s/ Matt Kapusta

 

 

 

 

Print Name:

Matt Kapusta

 

 

 

 

Title:

Managing Director

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

 

UNIQURE MANUFACTURING B.V.

 

 

 

by: uniQure Biopharma B.V., the Company’s

 

Managing Director

 

by: uniQure N.V., its Managing Director

 

 

 

Signature:

/s/ Matt Kapusta

 

 

 

 

Print Name:

Matt Kapusta

 

 

 

 

Title:

Managing Director

 

 

 

 

UNIQURE NON CLINICAL B.V.

 

 

 

by: uniQure Biopharma B.V., the Company’s

 

Managing Director

 

by: uniQure N.V., its Managing Director

 

 

 

Signature:

/s/ Matt Kapusta

 

 

 

 

Print Name:

Matt Kapusta

 

 

 

 

Title:

Managing Director

 

 

 

 

UNIQURE CLINICAL B.V.

 

 

 

by: uniQure Biopharma B.V., the Company’s

 

Managing Director

 

by: uniQure N.V., its Managing Director

 

 

 

Signature:

/s/ Matt Kapusta

 

 

 

 

Print Name:

Matt Kapusta

 

 

 

 

Title:

Managing Director

 

 

 

 

UNIQURE IP B.V.

 

 

 

by: uniQure N.V., the Company’s Managing

 

Director

 

 

 

Signature:

/s/ Matt Kapusta

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Print Name:

Matt Kapusta

 

 

 

 

Title:

Managing Director

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Obligors and Lender have duly executed and delivered
this Loan and Security Agreement as of the day and year first above written.

 

 

UNIQURE GmbH

 

 

 

Signature:

/s/ Christian Klemt

 

 

 

 

Print Name:

Christian Klemt

 

 

 

 

Title:

Managing Director

 

SIGNATURE PAGES TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------
